Citation Nr: 0600358	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-09 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1974.  
He also served with the Army National Guard, with various 
unverified periods of active duty for training (ACDUTRA) 
through October 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied the 
veteran's request to reopen a previously denied claim for 
service connection for heart disease.

In February 2004, the Board granted reopening of the 
previously denied claim.  The Board remanded the reopened 
claim for the development of additional relevant evidence.

At this time, the Board again REMANDS the appeal to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After the Board reopened the veteran's claim for service 
connection for heart disease in February 2004, the Board 
found that VA should obtain additional evidence relevant to 
the claim.  In particular, the Board found that VA should 
obtain an opinion from a VA cardiologist addressing the 
contended causal relationship between this service and his 
heart disease.

The Board noted that the record was unclear as to the 
veteran's basis for claiming service connection.  The veteran 
had alleged that the stress from his service contributed to 
the development of his heart disease, but also he had alluded 
to a November 1987 initial diagnosis of heart disease, and 
the need for a 1993 heart surgery arising while in active 
service.  The Board found that, if the veteran was alleging 
that he became disabled by an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident that occurred 
during ACDUTRA or inactive duty for training, the dates of 
the veteran's training would have to be verified to see if 
they coincide with the dates of treatment for his myocardial 
infarction in November 1987.

The Board returned the case to the RO.  The RO issued a 
supplemental statement of the case, and returned the case to 
the Board.  The claims file does not contain any 
documentation that the RO verified the dates of the veteran's 
ACDUTRA and inactive duty for training.  There is also no 
indication that the RO obtained an opinion from a VA 
cardiologist as directed in the Board's remand.

The United States Court of Appeals for Veterans Claims 
(Court) has ruled that the Board has a duty under law to 
ensure that the RO complies with remand orders of the Board 
or the Court.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board will remand the case again for the RO to 
complete the actions that the Board requested in the February 
2004 remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should verify the dates of the 
veteran's ACDUTRA and inactive duty for 
training.

2.  The RO should obtain an opinion from 
a VA cardiologist regarding the likely 
etiology of the veteran's heart disease.  
The veteran's claims file must be 
provided to the cardiologist for review.  
The cardiologist should provide an 
opinion as to whether it is at least as 
likely as not that, during a period of 
ACDUTRA or inactive duty for training (as 
verified by the RO), the veteran became 
disabled from an acute myocardial 
infarction, a cardiac arrest, or a 
cerebrovascular accident.  The 
cardiologist should also opine whether, 
given the evidence of record, including 
service medical records and private 
treatment records, it is at least as 
likely as not that the veteran's heart 
disease was incurred or aggravated during 
a period of ACDUTRA, as identified by the 
RO.  The cardiologist should also address 
whether it is at least as likely as not 
that the veteran's heart disease has been 
aggravated by the veteran's service-
connected skin disorder or the treatment 
thereof.  The cardiologist should offer a 
complete rationale for each opinion 
expressed, and should explain if 
appropriate that any such opinion would 
be speculative.

3.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for heart disease.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


